Case 2:15-cv-00880-TC Document 76-1 Filed 10/05/18 Page 1 of 1

Ryan J. Schriever (Bar No. 10816)
Benjamin A. Kearns (Bar No. 13998)
SCHRIEVER Law FiRM

51 East 800 North

Spanish Fork, UT 84660

Telephone: (801) 574-0883

Fax: (801) 515-8686
ryan@schrieverlaw.com
benjamin@schrieverlaw.com

Attorneys for Martin Crowson

 

IN THE UNITED STATES DISTRICT COURT OF THE DISTRICT OF UTAH

CENTRAL DIVISION

 

MARTIN CROWSON,
Plaintiff,
Vs.

WASHINGTON COUNTY, et al.,

 

APPENDIX OF EXHIBITS
Case No. 2:15-CV-880

District Tena Campbell

 

 

 

 

 

 

 

 

 

 

Defendants.
Number Document Description Source of Document
Exhibit 1 Excerpts Deposition of Judd Larowe Deposition Testimony
Exhibit 2 Excerpts of Deposition of Brett Lyman Deposition of Testimony
Exhibit 3 Excerpts of Deposition of Ryan Borrowman Deposition of Testimony
Exhibit 4 Excerpts of Deposition of Jon Worlton -| Deposition of Testimony
Exhibit 5 Excerpts of Deposition of Michael T. Johnson | Deposition of Testimony
Exhibit 6 Jail Logs Washington County Records

Declaration of Martin Crowson

Finv v. Warren County 1:10-cv-00016-JHM

 

 

 

 

 
